Title: From Thomas Jefferson to the Governor of Virginia, 22 July 1786
From: Jefferson, Thomas
To: Governor of Virginia



Sir
Paris July 22. 1786

An opportunity offering at a moment’s warning only to London, I have only time to inform your Excellency that we have shipped from Bourdeaux fifteen hundred stand of arms for the state of Virginia of which I now inclose the bill of lading. A somewhat larger number of cartouch boxes have been prepared here, are now packing, and will go to Havre immediately to be shipped thence. As soon as these are forwarded I will do myself the honour of sending you a state of the expenditures for these and other objects. The residue of the arms and accoutrements are in a good course of preparation. I have the honour to be with sentiments of the highest respect Your Excellency’s most obedient and most humble servant,

Th: Jefferson

